Citation Nr: 0419190	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  94-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to wavier of recovery of VA loan guaranty 
indebtedness in the original amount of $18,069.24.

(The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for migraine headaches is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO), 
issued in November 1992.  The Committee found that the 
veteran's actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.

In July 1996, the Board issued a decision in which it was 
determined that there was not bad faith on the part of the 
veteran and remanded for further development and 
adjudication.  The Board again remanded this matter in May 
1999 for adjudication of the issue of the validity of the 
loan guaranty indebtedness.  The RO found that the loan 
guaranty indebtedness was valid in July 1999, and the veteran 
was notified of her appellate rights.  In August 1999, the 
veteran responded but did not file a notice of disagreement 
(NOD).  See 38 C.F.R. § 20.201 (2003).

In April 2001, the Board issued a decision that found that 
waiver of recovery of the loan guaranty indebtedness would be 
contrary to the standard of equity and good conscience.  The 
veteran appealed the Board decision, and, in January 2003, 
the Secretary of Veterans Affairs submitted a Joint Motion 
for Remand and to Stay Proceedings (motion).  The United 
States Court of Appeals for Veterans Claims (Court) granted 
the motion that same month; the April 2001 Board decision is 
therefore vacated.


REMAND

The general rule is that the requirements of the Veteran's 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West 2002), are not applicable to requests for waiver of 
recovery of overpayments, i.e., the issue in this appeal.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
However, in light of the January 2003 Joint Remand and 
subsequent Court order they must be applied in this case.

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA per the 
Court's order.  See 38 C.F.R. § 19.9 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); see also 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs.  The veteran must be 
notified of which portion of the 
information and evidence necessary to 
substantiate her claim for which she is 
responsible and which evidence it is VA's 
duty to assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  The RO should readjudicate the 
veteran's claim of entitlement to wavier 
of recovery of VA loan guaranty 
indebtedness in the original amount of 
$18,069.24, in light of the actions taken 
since the November 2000 Supplemental SOC 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
her representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
November 2000 and should include the 
statute and regulations implementing the 
VCAA (38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; but see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



